FILE COPY


                                     M A N D A T E

TO THE 156TH DISTRICT COURT of LIVE OAK COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 15th day of
January, 2015, the cause upon appeal to revise or reverse your judgment between

Sergio Cuellar,                                                                   Appellant,
                                                v.
The State of Texas                                                                 Appellee.
CAUSE NO. 13-14-00509-CR                                          (Tr.Ct.No. L-12-0059-CR-B)

was determined; and therein our said Court made its order in these words:

THE THIRTEENTH COURT OF APPEALS, having considered this cause on appeal,
concludes the appeal should be dismissed. The Court orders the appeal DISMISSED in
accordance with its opinion.

We further order this decision certified below for observance.

                                          

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 24th day of February, 2015.




                                                     Dorian E. Ramirez, CLERK